Exhibit 10.1

ASSET PURCHASE AGREEMENT

by and between

CLEARPOINT RESOURCES, INC.,

as Seller

and

STAFFCHEX, INC.,

as Purchaser

dated as of February 28, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

DEFINITIONS; CONSTRUCTION

1.1    Definitions    1 1.2    Construction    1

ARTICLE II

PURCHASE AND SALE

2.1    Purchase and Sale    2 2.2    Excluded Assets    2 2.3    Assumed
Liabilities    2 2.4    Excluded Liabilities    3

ARTICLE III

PURCHASE PRICE; CLOSING

3.1    Purchase Price; Initial Issuance of Capital Shares; Earnout Issue    4
3.2    Earnout; Earnout Shares.    4 3.3    Allocation of Purchase Price    5
3.4    Closing    5

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

4.1    Organization and Authority of Seller    6 4.2    Authorization of
Agreement    6 4.3    No Conflicts    6 4.4    Notices and Consents    7 4.5   
No Undisclosed Liabilities    7 4.6    Title to Customer Account Property; Liens
   7 4.7    Customer Agreements    7 4.8    Legal Proceedings    7 4.9   
Compliance with Laws and Orders    7 4.10    No Loss    8 4.11    Brokers    8
4.12    Information Furnished    8

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

5.1    Organization and Authority of Purchaser    8 5.2    Authorization of
Agreement    8 5.3    No Conflicts    9 5.4    Title to Assets    9 5.5    Legal
Proceedings    9 5.6    Notices and Consents    9 5.7    Capitalization    9 5.8
   Compliance with Laws and Orders    10 5.9    Brokers    10

ARTICLE VI

COVENANTS

6.1    Further Assurances    10 6.2    Confidentiality    10 6.3   
Non-Solicitation    11 6.4    Amendment of Provisions to Comply with Law    12
6.5    Injunctive Relief    12

ARTICLE VII

INDEMNIFICATION, LIMITATIONS OF LIABILITY, WAIVERS AND ARBITRATION

7.1    Indemnification    13 7.2    Survival    14 7.3    Limitation of
Liability    14 7.4    Procedure for Indemnification – Third-Party Claims.    14
7.5    Procedure for Claims    15 7.6    Right of Set-Off    15

ARTICLE VIII

MISCELLANEOUS

8.1    Notices    16 8.2    Entire Agreement    17 8.3    Expenses    17 8.4   
Waiver    17 8.5    Amendment    17

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 8.6    No Third Party Beneficiary    17 8.7    Assignment;
Binding Effect    17 8.8    Headings    17 8.9    Invalid Provisions    17 8.10
   Counterparts; Facsimile    18 8.11    Governing Law; Venue; and Jurisdiction
   18 8.12    Attorneys’ Fees    18

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

APPENDICES   

Appendix I

   Definitions EXHIBITS   

Exhibit A

   Termination of Exclusive Supplier Agreement

Exhibit B

   Termination of Franchise Agreement



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) dated as of February 28, 2008
is made and entered into by and between ClearPoint Resources, Inc., a Delaware
corporation (“Seller”) and StaffChex, Inc., a California corporation
(“Purchaser”). Seller and Purchaser are sometimes referred to herein
collectively as the “Parties” and each individually as a “Party.”

RECITALS

WHEREAS, Seller operates, among other things, a virtual marketplace for sourcing
and procuring temporary staffing services.

WHEREAS, Seller owns valuable goodwill and contractual rights related to the
Customer Account Property (as hereinafter defined).

WHEREAS, KOR Capital, LLC, a Florida limited liability company (“KOR”) and
ClearPoint Business Resources, Inc., a Delaware corporation and the parent
company to Seller, have mutually terminated KOR’s Franchise Agreement –
Management Agreement, dated August 30, 2007 (“KOR Franchise Agreement”).

WHEREAS, Seller and StaffChex Servicing, LLC, a California limited liability
company (“StaffChex Servicing”) mutually terminated the Exclusive Supplier
Agreement, dated September 2, 2007 (“StaffChex Supplier Agreement”), by and
between Seller and StaffChex Servicing.

WHEREAS, Seller desires to sell and assign to Purchaser, and Purchaser desires
to purchase and assume from Seller, on the terms and subject to the conditions
set forth herein, all of the Customer Account Property related to the temporary
staffing services formerly serviced by KOR in California pursuant to the KOR
Franchise Agreement and related to the temporary staffing services formerly
serviced by StaffChex Servicing in California pursuant to the StaffChex Supplier
Agreement (collectively, the “Business”).

AGREEMENT

Now, therefore, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

1.1 Definitions. Capitalized terms used in this Agreement have the meanings
given to them in Appendix I to this Agreement.

1.2 Construction. Each Party acknowledges that it and its attorneys have been
given an equal opportunity to negotiate the terms and conditions of this
Agreement and that any rule of



--------------------------------------------------------------------------------

construction to the effect that ambiguities are to be resolved against the
drafting Party or any similar rule operating against the drafter of an agreement
shall not be applicable to the construction or interpretation of this Agreement.

ARTICLE II

PURCHASE AND SALE

2.1 Purchase and Sale. On the terms and subject to the conditions set forth in
this Agreement, Seller hereby sells, assigns, conveys, transfers and delivers to
Purchaser, and Purchaser hereby purchases and acquires from Seller, free and
clear of all Liens (except Permitted Liens), all of Seller’s right, title and
interest in, to and under the personal property, tangible or intangible,
including all goodwill owned by Seller related thereto, constituting the
Customer Account Property, and any accounts receivable or other rights to
payment of fees or other amounts owed to Seller or its Affiliates for services
rendered to customers related to the Customer Account Property of the Seller or
its Affiliates with respect to any period of time on or after the Effective Date
(collectively, the “Acquired Assets”).

2.2 Excluded Assets. Notwithstanding any provision herein to the contrary, the
following assets of Seller are not part of the sale and transfer contemplated
hereunder, are excluded from the Acquired Assets and shall remain the property
of Seller (collectively, the “Excluded Assets”):

(a) every asset of Seller or its Affiliates other than the Acquired Assets;

(b) any contracts or customer accounts which are not part of the Customer
Account Property;

(c) any accounts receivable or other rights to payment of fees or other amounts
owed to Seller or its Affiliates for services rendered to customers of the
Seller or its Affiliates with respect to any period of time prior to the
Effective Date;

(d) any refund, adjustment or reconciliation (i) related to Taxes paid prior to
the Effective Date in respect of the Customer Account Property or relating to
the Business, whether such refund, adjustment or reconciliation is received as a
payment or as a credit against future Taxes payable, or (ii) arising under the
Customer Agreements and relating to any period before the Effective Date;

(e) the rights under any insurance policy arising out of and relating to events
or periods prior to the Effective Date or which is not related to the Business
or the Customer Account Property, except to the extent such policy insures for
events or occurrences that are included in the Assumed Liabilities; and

(f) the rights of Seller under this Agreement and the Ancillary Agreements.

2.3 Assumed Liabilities. Purchaser hereby assumes, and agrees to discharge and
perform, the following Liabilities of Seller, whether direct or indirect, known
or unknown, absolute or contingent, accrued, fixed or otherwise, or whether due
or to become due, solely to

 

2



--------------------------------------------------------------------------------

the extent such Liabilities accrue or arise or are to be performed from and
after the Effective Date, other than Excluded Liabilities (as defined below), in
accordance with the respective terms and subject to the respective conditions
thereof (collectively, but excluding the Excluded Liabilities, the “Assumed
Liabilities”): (i) any and all Liabilities and other obligations or duties under
the Customer Agreements or relating to the Customer Account Property accruing or
arising or to be performed from and after the Effective Date, except to the
extent expressly set forth herein or to the extent such Liabilities arise out of
any breach or default by Seller prior to the date hereof or out of any event
which after the giving of notice would constitute a default by Seller prior to
the date hereof, (ii) any Liabilities arising after the Effective Date based on
the acts or omissions of Purchaser, (iii) any Liabilities relating to
Purchaser’s use of the Acquired Assets after the Effective Date, and (iv) any
and all expenses and costs pertaining to the employees servicing the Customer
Agreements after the Effective Date including, but not limited to, all payroll,
payroll taxes, unemployment taxes, workers’ compensation insurance premiums, and
workers’ compensation claims.

2.4 Excluded Liabilities. Purchaser shall not assume by virtue of this Agreement
or any other Ancillary Agreement, or the transactions contemplated hereby or
thereby, or otherwise, and shall have no liability for, any Liabilities of
Seller other than the Assumed Liabilities (the “Excluded Liabilities”), which
Excluded Liabilities shall include, without limitation, the following:

(a) any Liabilities of Seller in respect of any Excluded Assets or other assets
of Seller that are not Customer Account Property;

(b) any Liabilities in respect of Taxes attributable to the Customer Account
Property for taxable periods or any portion of any taxable period ending on or
before the Effective Date;

(c) any payment obligations of Seller, including accounts or notes payable,
arising prior to the Effective Date;

(d) any fines and penalties imposed by any Governmental Authority resulting from
any breach, default or other act or omission by Seller or its direct or indirect
subsidiaries or parent companies that occurred prior to the date hereof;

(e) any income Taxes attributable to income received by Seller;

(f) any Liability of Seller arising as a result of its execution and delivery of
this Agreement or any Ancillary Agreement, the performance of its obligations
hereunder or thereunder, or the consummation by Seller of the transactions
contemplated hereby or thereby;

(g) any Liability arising out of (A) any Claim pending or threatened as of, or
arising out of any event, circumstance or condition occurring or existing prior
to, the Effective Date, or (B) any actual or alleged violation of Law prior to
the Effective Date, including without limitation any and all Liabilities for
workers compensation premiums, workers compensation claims, and Losses related
to injuries, and any and all Liabilities related to any litigation, action,
proceeding or other claim against or affecting or related to the Customer
Account Property; and

(h) any Liability of Seller based on their acts or omissions after the Effective
Date.

 

3



--------------------------------------------------------------------------------

ARTICLE III

PURCHASE PRICE; CLOSING

3.1 Purchase Price; Initial Issuance of Capital Shares; Earnout Issue. As sole
consideration for the Customer Account Property, subject to the Earnout
provisions set forth in Section 3.2, Purchaser shall issue to Seller up to
Thirty Eight Thousand Six Hundred and Ten (38,610) shares of common stock, no
par value, of Purchaser (the “Purchaser Shares”). The Purchaser Shares will be
issued pursuant to one or more exemptions from the registration and prospectus
delivery requirements of the Securities Act of 1933, as amended (the “Securities
Act”) and applicable state securities laws and thus will be subject to
restrictions on resale as provided under the Securities Act. On the date hereof,
Purchaser will issue and deliver to Seller Fifteen Thousand Four Hundred Forty
Four (15,444) of the Purchaser Shares and, on the Earnout Date (as defined
below), up to Twenty Three Thousand One Hundred Sixty Six (23,166) of the
Purchaser Shares (the “Earnout Shares”) will be issued to Purchaser in
accordance with the provisions of Section 3.2.

3.2 Earnout; Earnout Shares.

(a) Within 45 days after December 31, 2008 or, if later, the date of any final
determination by the Independent Accountants in accordance with Section 3.2(c)
hereof (the “Earnout Date”), subject to the Billing Target set forth below,
Purchaser shall issue and deliver to Seller, up to Twenty Three Thousand One
Hundred Sixty Six (23,166) of the Earnout Shares (the “Target Earnout Issue”),
or such lesser amount as determined in accordance with this Section 3.2. As used
herein, the “Billing Target” shall mean $30,750,000 for the period beginning
April 1, 2008 through and including December 31, 2008 (the “Earnout Period”)
with respect to Qualified Billings of the Purchaser.

Within 45 days after the end of the Earnout Period, Purchaser shall prepare and
deliver to Seller a written report (the “Report”) setting forth the Actual
Billings for Earnout Period and the calculations used to determine the Actual
Earnout Issue.

Notwithstanding the foregoing, in the event that the Billing Target is not
achieved during the Earnout Period, the Target Earnout Issue shall be reduced to
an amount equal to the product of (i) the Target Earnout Issue multiplied by
(ii) the quotient, expressed as a percentage, of (A) the Actual Billings for the
Earnout Period divided by (B) the Billing Target for the Earnout Period (the
“Actual Earnout Issue”). For example, if the Actual Billings for the Earnout
Period are equal to $26,137,500, the Actual Earnout Issue for the Earnout Period
would be 19,691.10 Shares, calculated as 23,166 Shares (the Target Earnout
Issue) multiplied by 85%, which is the quotient of $26,137,500 (the Actual
Billings for the Earnout Period) divided by $30,750,000 (the Billing Target for
the Earnout Period).

(b) Seller shall have 30 days from the date of its receipt of the Report to
review Purchaser’s determination of the Actual Billings and to conduct an audit
of thereof. Until

 

4



--------------------------------------------------------------------------------

February 15, 2009 (or such later date to the extent the Actual Billings are in
dispute), Purchaser will permit Seller to have access at all reasonable times,
and in a manner so as not to interfere with its normal business operations, to
all of its records which were used in the determination of the Actual Earnout
Issue (including the Actual Billings) together with such other financial data
and information as Seller may reasonably request in connection with audit of the
Actual Earnout Issue (including the Actual Billings). Upon completion of its
review (and in any event within the required 30-day period), Seller shall
deliver to Purchaser written notice of Seller’s acceptance or rejection of
Purchaser’s determination of the Actual Billings. In the case of any rejection,
Seller’s written notice shall include an explanation of the reason for such
rejection, along with reasonable supporting documentation therefore. If Seller
fails to deliver any such written notice to Purchaser within such 30-day period,
Seller shall be deemed to have accepted Purchaser’s determination of the Actual
Billings and the Actual Earnout Percentage, in which event Purchaser’s
determination of the Actual Billings and the Actual Earnout Percentage shall be
final, binding and conclusive on the parties.

(c) If Seller delivers written notice to Purchaser under Section 3.2(b) of
Seller’s rejection of Purchaser’s determination of the Actual Billings (which
notice of rejection must contain reasonable details as to the basis of such
rejection), Seller and Purchaser shall promptly (and in any event within 10
Business Days) cause their respective Representatives to confer with each other
with a view to resolving such matter. If such Representatives are unable to
resolve such matter within 30 days after the date of delivery of Seller’s notice
of rejection to Purchaser, Seller and Purchaser shall refer the dispute to a
mutually acceptable independent accounting firm (the “Independent Accountants”)
for review and final determination of the Actual Billings and the Actual Earnout
Percentage. The Independent Accountants may request of Seller and Purchaser such
documents and information as may be necessary or appropriate for proper
determination of the matter, and Seller and Purchaser shall cooperate reasonably
to promptly satisfy any such request. The determination by the Independent
Accountants of the Actual Billings and the Actual Earnout Percentage, shall be
final, binding and conclusive on Seller and Purchaser. The costs of the
Independent Accountants in undertaking such review and determination shall be
shared equally by Seller and Purchaser.

3.3 Allocation of Purchase Price. Seller and Purchaser agree that prior to the
date hereof, the Purchaser Shares shall be allocated among the Customer Account
Property in accordance with an allocation schedule (the “Purchase Price
Allocation Schedule”) mutually prepared by Purchaser and Seller. The Purchase
Price Allocation Schedule shall be prepared in a manner required by Section 1060
of the Code and any other applicable Law. Each Party agrees that it shall not,
without the consent of the other Party, take a position on any Tax Return, or
before any Taxing Authority in connection with the examination of any Tax Return
or in any subsequent judicial proceeding, that is in any manner inconsistent
with the terms of the agreed upon Purchase Price Allocation Schedule.

3.4 Closing. The closing shall take place at the offices of Seller at 1:00 P.M.
(EST), on February 28, 2008, or on such other date and at such other time and
place as Purchaser and Seller mutually agree in writing. Both Parties agree that
for certain purposes under this Agreement, the effective date of such provisions
shall be February 18, 2008 (the “Effective Date”).

 

5



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Effective as of the date of this Agreement, Seller hereby represents and
warrants to Purchaser that, except as disclosed in the Schedules:

4.1 Organization and Authority of Seller. Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with full corporate power and authority to own its properties and
to carry on its business as now being conducted. Seller is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or other jurisdiction where the failure to be so qualified and in good
standing would have a material adverse effect.

4.2 Authorization of Agreement. The execution and delivery by Seller of this
Agreement and each other agreement or instrument executed and delivered by
Seller on the date hereof and the performance of the transactions contemplated
hereby by Seller have been duly authorized by all necessary corporate action by
Seller, and no other corporate action on the part of Seller is necessary to
authorize this Agreement or any such other agreement or instrument or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Seller and constitutes a valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors generally and by
the availability of equitable remedies. Upon their execution and delivery on the
date hereof by Seller, the Ancillary Agreements and other agreements and
instruments to be executed and delivered by Seller on the date hereof pursuant
to this Agreement shall constitute valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors generally and by the
availability of equitable remedies.

4.3 No Conflicts. The execution, delivery and performance by Seller of this
Agreement and each of the Ancillary Agreements and the completion of the
transactions contemplated hereby and thereby do not and will not:

(a) violate any provision of the articles of incorporation, bylaws or other
governing documents of Seller, or contravene any resolution adopted by the board
of directors or shareholders of Seller;

(b) violate, result in a breach of, constitute (with due notice or lapse of time
or both) a default or cause any obligation, penalty, premium or right of
termination, cancellation or acceleration to arise or accrue under, any material
Contract to which Seller is a party;

(c) to Seller’s knowledge, result in the creation or imposition of any Lien or
charge of any kind whatsoever upon any of the Customer Account Property;

(d) breach any provision of, or give any Person the right to declare a default
or exercise any remedy under, or to accelerate the maturity or performance of,
or payment under, or to cancel, terminate or modify, any material Contract to
which Seller is a party or by which Seller is bound; or

 

6



--------------------------------------------------------------------------------

(e) require the consent, approval, or notification of, or registration or filing
with, any third party, other than filings required by the U.S. Securities and
Exchange Commission;

(f) breach any applicable Law or order to which Seller or any of the Customer
Account Property is subject or give any Governmental Authority or other Person
the right to challenge any of the transactions contemplated hereby or to
exercise any remedy or obtain any relief under any applicable Law or order to
which Seller or any of the Customer Account Property is subject.

4.4 Notices and Consents. Seller is not required to give any notice to, or
obtain any consent from, any Person in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except for those which have already been obtained by Seller.

4.5 No Undisclosed Liabilities. To Seller’s knowledge, Seller does not have any
obligation or liability (whether accrued, absolute, contingent, liquidated,
unliquidated, or otherwise, whether due or to become due and regardless of when
asserted) with respect to the Customer Account Property.

4.6 Title to Customer Account Property; Liens. Except for the Permitted Liens,
Seller holds, and on the date hereof shall hold, all legal and beneficial right,
title and interest in and to the Acquired Assets, free and clear of any Lien.

4.7 Customer Agreements. Seller has complied with all material obligations under
the Customer Agreements. Seller has not taken any action or failed to take any
action that might cause the cancellation of or otherwise affect any of the
Customer Agreements. All of the Customer Agreements are enforceable against
Seller and the other parties thereto, except as enforceability may be affected
by Laws relating to bankruptcy, reorganization, insolvency and creditors’ rights
and by the availability of injunctive relief, specific performance and other
equitable remedies. With respect to each Customer Agreement, there exists no
(i) material default or event of default by Seller or, to Seller’s knowledge,
any other party thereto, or (ii) event, occurrence or condition that, with the
giving of notice or the lapse of time, would give rise to a material default or
event of default by Seller or, to Seller’s knowledge, and other party thereto.

4.8 Legal Proceedings. Seller has not been served with notice of any material
Claim and none has been threatened against any such Person that (a) relates to
the Customer Account Property or (b) seeks a writ, judgment, order or decree
restraining, enjoining or otherwise prohibiting or making illegal any of the
transactions contemplated by this Agreement. Seller does not have any knowledge
of any facts that would reasonably be expected to form the basis for any such
material Claim, writ, judgment, order or decree.

4.9 Compliance with Laws and Orders. Seller is in material compliance with all
Laws and orders applicable to it with respect to the Customer Account Property.

 

7



--------------------------------------------------------------------------------

4.10 No Loss. For the period beginning on the Effective Date through the date
hereof, none of the employees servicing the Customer Agreements has submitted
notice of any workers’ compensation claim or has incurred any injury for which
Purchaser (or its insurer) could become liable or obligated or which could
result in Losses to Purchaser (or its insurer).

4.11 Brokers. Seller does not have any liability or obligation to pay fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which Purchaser could become liable or
obligated.

4.12 Information Furnished. Seller has made available to Purchaser complete and
correct copies of all agreements, documents, and other items in its possession
constituting the Customer Account Property and all books and records of Seller
related thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Effective as of the date of this Agreement, Purchaser hereby represents and
warrants to Seller that:

5.1 Organization and Authority of Purchaser. Purchaser is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of California, with full corporate power and authority to own its properties and
to carry on its business as now being conducted. Purchaser is duly qualified to
do business as a foreign corporation and is in good standing under the laws of
each state or other jurisdiction where the failure to be so qualified and in
good standing would have a material adverse effect.

5.2 Authorization of Agreement. The execution and delivery by Purchaser of this
Agreement and each other agreement or instrument executed and delivered by
Purchaser on the date hereof and the performance of the transactions
contemplated hereby by Purchaser have been duly authorized by all necessary
corporate action by Purchaser, and no other corporate action on the part of
Purchaser is necessary to authorize this Agreement or any such other agreement
or instrument or to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by Purchaser and
constitutes a valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors generally and by the availability of equitable remedies.
Upon their execution and delivery on the date hereof by Purchaser, the Ancillary
Agreements and other agreements and instruments to be executed and delivered by
Purchaser on the date hereof pursuant to this Agreement shall constitute valid
and binding obligations of Purchaser, enforceable against Purchaser in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors generally and by the availability of equitable remedies.

 

8



--------------------------------------------------------------------------------

5.3 No Conflicts. The execution, delivery and performance by Purchaser of this
Agreement and each of the Ancillary Agreements and the completion of the
transactions contemplated hereby and thereby do not and will not:

(a) violate any provision of the articles of incorporation, bylaws or other
governing documents of Purchaser, or contravene any resolution adopted by the
shareholders of Purchaser;

(b) violate, result in a breach of, constitute (with due notice or lapse of time
or both) a default or cause any obligation, penalty, premium or right of
termination, cancellation or acceleration to arise or accrue under, any material
Contract to which Purchaser is a party;

(c) violate, result in a breach of, constitute (with due notice or lapse of time
or both) a default or cause any obligation, penalty, premium or right of
termination, cancellation or acceleration to arise or accrue under, any material
Contract to which Purchaser is a party; or breach any provision of, or give any
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or payment under, or to cancel,
terminate or modify, any material Contract to which Purchaser is a party or by
which Purchaser is bound; or

(d) require the consent, approval, or notification of, or registration or filing
with, any third party; or

(e) breach any applicable Law or order to which Purchaser is subject or give any
Governmental Authority or other Person the right to challenge any of the
transactions contemplated hereby or to exercise any remedy or obtain any relief
under any applicable Law or order to which Purchaser is subject.

5.4 Title to Assets. Purchaser currently holds, and on the date hereof shall
hold, legal title to its assets.

5.5 Legal Proceedings. Purchaser has not been served with notice of any material
Claim and none has been threatened against any such Person that (a) relates to
its assets or business, or (b) seeks a writ, judgment, order or decree
restraining, enjoining or otherwise prohibiting or making illegal any of the
transactions contemplated by this Agreement. Purchaser does not have any
knowledge of any facts that would reasonably be expected to form the basis for
any such material Claim, writ, judgment, order or decree.

5.6 Notices and Consents. Purchaser is not required to give any notice to, or
obtain any consent from, any Person in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except for those which have already been obtained by Purchaser.

5.7 Capitalization. As of the date of the closing, the authorized capital of the
Purchaser shall consist of Two Hundred Thousand (200,000) shares of common
stock, no par value per share, One Hundred Seventy Six Thousand Eight Hundred
Thirty Four (176,834) shares of which is, or concurrently with the closing, will
be issued and outstanding. No other classes of stock are issued and outstanding.
All of the issued and outstanding shares of capital stock of the Purchaser
(including the Purchaser Shares) have been duly authorized, validly issued and
are fully paid and non-assessable, were not issued in violation of the terms of
any agreement or other understanding binding upon the Purchaser or any other
person or entity. The Purchaser Shares were, and will be, issued in compliance
with all applicable federal and state securities or

 

9



--------------------------------------------------------------------------------

“blue sky” laws and regulations. There are no outstanding options, warrants,
rights, agreements, puts, calls, commitments or demands of any character
relating to the capital stock of the Purchaser or which may require the
Purchaser to issue any shares of capital stock and no outstanding securities
convertible into or exchangeable for any of such capital stock. Immediately
prior to the date hereof, there were no voting trust agreements, shareholders
agreements or other agreements restricting the voting, dividend rights or
disposition of any of the shares of capital stock. Upon delivery to Seller of
the certificates for the Purchaser Shares on the Effective Date, Seller will
acquire good, valid and marketable title to the Purchaser Shares, free and clear
of any and all Liens. No Person or shareholder of Purchaser has preemptive
rights, rights of first refusal, co-sale right, tag along rights, or put rights.

5.8 Compliance with Laws and Orders. Purchaser is in material compliance with
all Laws and orders applicable to it.

5.9 Brokers. Purchaser does not have any liability or obligation to pay fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which Seller could become liable or
obligated.

ARTICLE VI

COVENANTS

6.1 Further Assurances. Subject to the terms and conditions of this Agreement,
each Party shall, upon request by the other Party at any time, or from time to
time, after the Effective Date, and without further consideration, execute and
deliver to such other Party such other instruments of sale, transfer,
conveyance, assignment and confirmation, provide such materials and information
and take such other actions as such other Party may reasonably request in order
to consummate the transactions contemplated by this Agreement. Without limiting
the foregoing, on or after the closing the Parties agree to:

(a) reasonably cooperate to amend or otherwise replace the existing tri-party
agreement by and among Purchaser, Seller and Greystone Commercial Services, LP,
a Delaware limited partnership, regarding the management of certain obligations
between the parties, including the matters set forth in Section 7.6 hereof and
the flow of funds; and

(b) on or prior to March 6, 2008, determine which operating leases utilized in
connection with the servicing of the Customer Accounts are necessary for the
Purchaser to service the Customer Accounts and, thereafter, reasonably cooperate
to assign or, if assignment is not permitted under the related lease, enter in
to a sublease agreement for the same consideration as set forth under the
related lease.

6.2 Confidentiality.

(a) Each party hereto (the “Recipient”) shall keep confidential and not disclose
to any third party or use for its own benefit, except as expressly permitted
herein, or for the benefit of any third party, any Confidential Information
disclosed by the other party hereto (the “Disclosing Party”) to it, or any
Confidential Information to which the other party has access or an opportunity
to gain knowledge. Each party hereto agrees to secure and protect the

 

10



--------------------------------------------------------------------------------

Confidential Information of the other party hereto in the same manner as it
would secure and protect its own Confidential Information and agrees to take
appropriate action by instruction or agreement with its agents who are permitted
access to the Confidential Information to satisfy its obligations hereunder.
Each party hereto shall cooperate with and assist any other party in identifying
and preventing any unauthorized use, copying or disclosure of the Confidential
Information.

(b) The term “Confidential Information” as used in this Agreement shall mean any
proprietary or confidential information, whether in verbal, written or some
other tangible medium, including, but not limited to, any prospective business
opportunities, technical data, trade secrets, know-how, assets, operations,
finances, technologies, patents, copyrights, trademarks, techniques, drawings,
sketches, models, inventions, processes, apparatus, equipment, algorithms,
formulae, software, research, experimental work, products, service plans,
markets and market studies, design details and specifications, engineering
information, procurement requirements, customer lists, customers, pricing and
cost information, business forecasts, sales, distribution, merchandising and
marketing plans and information; provided, however, such term shall not include
(i) information which, at the time of disclosure, is already known or available
to the public, can be obtained from public sources or is otherwise in the public
domain, (ii) information which, after disclosure, becomes known or available to
the public through no breach by the Recipient of this Agreement,
(iii) information already in the Recipient’s possession at the time of
disclosure, as evidenced by competent written records of the Recipient,
(iv) information which was independently developed by or for the Recipient
without the use of or reliance on the Disclosing Party’s Confidential
Information, as evidenced by competent written records of the Recipient, or
(v) information received by the Recipient from another person or entity who is
not known by the Recipient to be under an obligation to keep the same
confidential.

(c) If Recipient becomes compelled by applicable Law to disclose any
Confidential Information, Recipient shall provide the Disclosing Party with
prompt written notice of such requirement so that the Disclosing Party may seek
a protective order or other remedy in respect of such compelled disclosure. If
such a protective order or other remedy is not obtained by or is not available
to the Disclosing Party, then Recipient shall use commercially reasonable
efforts to ensure that only the minimum portion of such Confidential Information
that is legally required to be disclosed is so disclosed, and Recipient shall
use commercially reasonable efforts to obtain assurances that confidential
treatment shall be given to such Confidential Information.

6.3 Non-Solicitation. Seller hereby covenants and agrees that, until the fifth
(5th) anniversary of the date hereof, unless expressly permitted in writing by
Purchaser (which permission shall be at Purchaser’s absolute discretion to give
or withhold):

(a) Seller shall not, directly solicit any Customer Accounts for purposes of
selling services to such Customer Accounts which such services were
historically, or as of the date hereof currently are, serviced for such Customer
Account from any Covered Location or induce, or encourage (or attempt to induce
or encourage) any Customer Account to cease conducting business with the
Purchaser or for the purposes of diverting such Customer Account to a competing
business; provided that this Section 6.3(a) shall not prevent Seller from
accepting orders in the ordinary course of business through its iLabor network,
provided that Seller has not

 

11



--------------------------------------------------------------------------------

directly solicited such orders from any Customer Account for purposes of selling
services to such Customer Accounts which such services were historically, or as
of the date hereof currently are, serviced for such Customer Accounts from any
Covered Location or induced or encouraged a Customer Account to cease conducting
business with the Purchaser; or

(b) Seller shall not, nor shall it cause, induce or encourage any Affiliate to,
directly or indirectly, whether or not through the use of any interposed Person
(i) induce or encourage (or attempt to induce or encourage) any employee of
Purchaser or any of its Affiliates or any Person who, within the 6-month period
immediately preceding the Effective Date, was an employee of Seller, to leave
the employ of Purchaser, whether for purposes of employing or contracting any
such employee in a competing business in California or for any other reason, or
(ii) interfere in any way with the relationship between Purchaser or any of its
Affiliates and any such employee; provided, however, that the provisions of this
Section 6.3(a) shall not apply to general solicitations or advertisements for
employment made to the general public through newspapers, trade publications,
radio or television broadcasts or internet postings.

6.4 Amendment of Provisions to Comply with Law. Each party hereby acknowledges
and agrees that the provisions of Sections 6.2 and 6.3 are reasonable with
respect to duration, geographic area and scope of restriction. If any provision
of this Agreement is finally determined or declared by a Governmental Authority
or arbitrator to be illegal, unenforceable, invalid, contrary to public policy,
void or voidable under any applicable Law, the applicable court or arbitrator
shall have the authority to make an equitable adjustment to the provisions of
Sections 6.2 and 6.3 (as applicable) with the view to effecting, to the greatest
extent possible, the original purpose and intent of the provisions of such
section, including, without limitation, the maximum durational, geographic
restricted activity scope and other limitations permitted by applicable Law. In
any event, the validity and enforceability of the remaining provisions of
Sections 6.2 and 6.3 shall not be affected by any amendment contemplated by or
made pursuant to this Section 6.4.

6.5 Injunctive Relief. Seller and Purchaser acknowledge and agree that (i) the
provisions of Sections 6.2 and 6.3 are reasonable and necessary to protect the
legitimate business interests of Seller and Purchaser, as applicable, (ii) any
breach by Seller or Purchaser of any of its covenants contained in any of
Sections 6.2 or 6.3 would result in irreparable injury to Purchaser or Seller,
as the case may be, the exact amount of which may be difficult, if not
impossible, to ascertain or estimate, and (iii) the remedies at law for any such
breach would not be reasonable or adequate compensation to Purchaser or Seller,
as the case may be, for such breach. Accordingly, notwithstanding any other
provision of this Agreement, if Seller or Purchaser, directly or indirectly,
breaches any of its covenants or obligations under any of Sections 6.2 or 6.3,
then, in addition to any other remedy which may be available to Purchaser or
Seller, as the case may be, at law or in equity, Purchaser or Seller, as the
case may be, shall be entitled to injunctive relief against the breaching Party,
without posting bond or other security, and without the necessity of proving
actual or threatened damage or harm.

6.6 Miscellaneous. Purchaser, from and after the Effective Date, shall be solely
responsible for, and pay and discharge, any and all expenses and costs
pertaining to the employees servicing the Customer Agreements including, but not
limited to, all payroll, payroll taxes, unemployment taxes, workers’
compensation insurance premiums, and workers’

 

12



--------------------------------------------------------------------------------

compensation claims. Prior to and up to and including December 31, 2008, (i) all
new business of the Purchaser will be booked in the ordinary course of
Purchaser’s business in accordance with past practices of Purchaser,
(ii) Purchaser will not assign the Customer Account Property to any other entity
or person and will not open new business from the Customer Account Property
under any other entities or persons, and (iii) all billings generated by the
Customer Account Property, whether now existing or hereafter acquired, will be
generated through Purchaser and no other entity or person.

ARTICLE VII

INDEMNIFICATION, LIMITATIONS OF LIABILITY,

WAIVERS AND ARBITRATION

7.1 Indemnification.

(a) Subject to the limitations set forth elsewhere in this Article VII, from and
after the Closing Date Seller hereby agrees to indemnify, defend and hold
harmless Purchaser and its Representatives and Affiliates (collectively, the
“Purchaser Indemnified Parties”) from and against any and all Losses, whether or
not involving a third-party claim, resulting from or arising out of or in
connection with:

(i) any breach of a representation or warranty made by Seller in this Agreement;

(ii) the breach by Seller of, or default in the performance by Seller of, any
covenant, agreement or obligation to be performed by Seller pursuant to this
Agreement or in any other certificate, document, writing or instrument delivered
by Seller pursuant to this Agreement;

(iii) any Excluded Liability;

(iv) the current litigation in the U.S. District Court Middle District of
Florida (Orlando) filed on September 21, 2007 by Temporary Services Insurance
Ltd. v. Michael J. O’Donnell, et al, currently set forth in the U.S. District
Court as Case No. 6:07-CV-01507-JA-GJK (the “TSIL Litigation”) or any successor
litigation or proceeding or related litigation, whether filed before or after
the date hereof; and

(v) any litigation, action, proceeding or other claim against or affecting or
related to ownership by, or transfer to, Purchaser of the Customer Account
Property, including any accounts receivable related thereto, by Manufacturers
and Traders Trust Company, either as Administrative Agent, Issuing Bank or
otherwise under that certain Credit Agreement, dated February 23, 2007, as
amended.

(b) Subject to the limitations set forth elsewhere in this Article VII, from and
after the Closing Date Purchaser hereby agrees to indemnify, defend and hold
harmless Seller and its Representatives and Affiliates (collectively, the
“Seller Indemnified Parties”) from and against any and all Losses, whether or
not involving a third-party claim, resulting from or arising out of or in
connection with:

(i) any breach of a representation or warranty made by Purchaser in this
Agreement;

 

13



--------------------------------------------------------------------------------

(ii) the breach by Purchaser of, or default in the performance by Purchaser of,
any covenant, agreement or obligation to be performed by Purchaser pursuant to
this Agreement or in any other certificate, document, writing or instrument
delivered by Purchaser pursuant to this Agreement; and

(iii) any Assumed Liability.

7.2 Survival. The indemnity set forth in Section 7.1 shall survive the Effective
Date for a period of twelve (12) months; provided, however, that the obligation
of Seller to indemnify, defend and hold harmless the Purchaser Indemnified
Parties pursuant to (i) Section 7.1(a)(iv) shall survive until a final ruling,
judgment, decree or settlement of any arbitrator or court of competent
jurisdiction in the TISL Litigation is reached and any resulting monetary
damages or other financial remuneration required under such ruling, judgment,
decree or settlement is satisfied by the applicable party and
(ii) Section 7.1(a)(i) with respect to a breach of Section 4.10 shall survive
until the expiration of any applicable statute of limitations with respect to
the matters that are the subject of such breach have expired.

7.3 Limitation of Liability. Notwithstanding anything in this Agreement to the
contrary, no Party hereto shall be liable for any special, indirect,
consequential, exemplary, punitive or incidental damages of any kind whatsoever
(including, without limitation, loss of contracts, lost profits, business or
good will, or cost of procurement of substitute goods or services) arising out
of or related to this Agreement, however caused and under any theory of
liability (including negligence), even if such Party has been advised of the
possibility of such damages.

7.4 Procedure for Indemnification – Third-Party Claims.

(a) If a claim by a third party is made against a Seller Indemnified Party or a
Purchaser Indemnified Party (each, an “Indemnified Party”), and if such
Indemnified Party intends to seek indemnity with respect thereto hereunder, such
Indemnified Party shall promptly furnish written notice to the other Party (the
“Indemnifying Party”) of such claim, setting forth the basis for such Claim and
the nature of the Claim in reasonable detail. The failure of the Indemnified
Party to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of any indemnification obligation hereunder except to the extent that the
defense of such Claim is materially prejudiced by the failure to give such
notice.

(b) If any proceeding is brought by a third party against an Indemnified Party
and the Indemnified Party gives notice to the Indemnifying Party pursuant to
Section 7.4(a), the Indemnifying Party shall be entitled to participate in such
proceeding and, to the extent that it wishes, to assume the defense of such
proceeding, if (i) the Indemnifying Party provides written notice to the
Indemnified Party that the Indemnifying Party intends to undertake such defense,
(ii) the Indemnifying Party conducts the defense of the third-party Claim
actively and diligently

 

14



--------------------------------------------------------------------------------

with counsel reasonably satisfactory to the Indemnified Party and (iii) if the
Indemnifying Party is a party to the proceeding, the Indemnifying Party has not
determined in good faith that joint representation would be inappropriate
because of a conflict in interest. The Indemnified Party shall, in its sole
discretion, have the right to employ separate counsel (who may be selected by
the Indemnified Party in its sole discretion) in any such action and to
participate in the defense thereof, and the fees and expenses of such counsel
shall be paid by such Indemnified Party. The Indemnified Party shall fully
cooperate with the Indemnifying Party and its counsel in the defense or
compromise of such Claim. If the Indemnifying Party assumes the defense of a
proceeding, no compromise or settlement of such Claims may be effected by the
Indemnifying Party without the Indemnified Party’s consent unless (A) (1) there
is no finding or admission of any violation of Law or any violation of the
rights of any Person and no effect on any other Claims that may be made against
the Indemnified Party and (2) the sole relief provided is monetary damages that
are paid in full by the Indemnifying Party, or (B) the Indemnified Party
receives a general release from all plaintiffs in its favor without the
requirement for payment of any monetary damages or other financial remuneration.

(c) If (i) notice is given by the Indemnified Party to the Indemnifying Party of
the commencement of any third-party legal proceeding and the Indemnifying Party
does not, within ten (10) days after such notice is given, notify the
Indemnified Party of the Indemnifying Party’s election to assume the defense of
such legal proceeding, (ii) any of the conditions set forth in clauses
(i) through (iii) of Section 7.4(b) above cease to be satisfied or (iii) the
Indemnified Party reasonably and in good faith determines that there is a
reasonable probability that such third-party legal proceeding may adversely
affect it other than as a result of monetary damages for which it would be
entitled to indemnification from the Indemnifying Party under this Agreement,
the Indemnified Party shall (upon notice to the Indemnifying Party) have the
right to undertake the defense, compromise or settlement of such third-party
claim, and the Indemnifying Party shall reimburse the Indemnified Party for the
reasonable costs and expenses of defending against such third-party claim
(including reasonable attorneys’ fees and expenses) and the Indemnifying Party
shall be and remain liable for any Losses arising from or related to such
third-party claim to the fullest extent provided in this Article VII. The
Indemnifying Party may elect to participate in such legal proceedings,
negotiations or defense at any time at its own cost and expense.

7.5 Procedure for Claims. In the event any Indemnified Party has a claim against
an Indemnifying Party hereunder which does not involve a third-party claim, the
Indemnified Party shall provide written notice to the Indemnifying Party,
describing in detail the nature of the claim, the basis of the Indemnified
Party’s request for indemnification under this Agreement and the amount for
which indemnification is sought, if known.

7.6 Right of Set-Off. If and to the extent a court of competent jurisdiction, in
a final order, judgment or decree, holds that a Purchaser Indemnified Party has
a valid indemnification claim hereunder against Seller, in addition to any other
remedies available to such Purchaser Indemnified Party at law or in equity,
Purchaser may set off the amount of any Losses covered by such claim against any
and all other payments owed, whether contingent or accrued, to Seller under any
agreement by and between Purchaser and Seller. Notwithstanding the foregoing, in
the event of an indemnification claim under either Section 7.1(a)(iv) or
7.1(a)(v), the Purchaser Indemnified Party shall not be required to obtain a
final order, judgment or decree, from a court of competent jurisdiction, prior
to set off the amount of any Losses covered by such claim.

 

15



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

8.1 Notices.

(a) Unless this Agreement specifically requires otherwise, any notice, demand or
request provided for in this Agreement, or served, given or made in connection
with it, shall be in writing and shall be deemed properly served, given or made
if delivered in person or sent by registered or certified mail, postage prepaid,
or by a nationally recognized overnight courier service that provides a receipt
of delivery, in each case, to the applicable Party at the applicable addresses
or number specified below:

If to Purchaser, to:

StaffChex, Inc.

1122 East Lincoln Avenue, Suite 118

Orange, California 92865

Attn: Ruben Garza, CEO

With a copy (which shall not constitute valid delivery) to:

Snell & Wilmer L.L.P.

One Arizona Center

Phoenix, Arizona 85004

Attn: Brian William Burke

If to Seller, to:

ClearPoint Business Resources, Inc.

1600 Manor Drive, Suite 110

Chalfont, Pennsylvania 18914

Attn: Michael Traina, CEO

With a copy to:

ClearPoint Business Resources, Inc.

1600 Manor Drive, Suite 110

Chalfont, Pennsylvania 18914

Attn: General Counsel

(b) Notice given by personal delivery, mail or overnight courier pursuant to
this Section 8.1 shall be effective upon physical receipt. Refusal of receipt
shall be deemed physical receipt.

 

16



--------------------------------------------------------------------------------

8.2 Entire Agreement. This Agreement and the Ancillary Agreements supersede all
prior discussions and agreements between the Parties with respect to the subject
matter hereof and thereof and contain the sole and entire agreement between the
Parties with respect to the subject matter hereof and thereof.

8.3 Expenses. Except as otherwise expressly provided in this Agreement, whether
or not the transactions contemplated hereby are consummated, each Party will be
responsible for, and will pay, its own costs and expenses incurred in
anticipation of, relating to and in connection with the negotiation and
execution of this Agreement and the transactions contemplated hereby.

8.4 Waiver. Any term or condition of this Agreement may be waived at any time by
the Party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party waiving such term or condition. No waiver by any Party of any term
or condition of this Agreement, in any one or more instances, shall be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by Law or otherwise afforded, will be cumulative and not alternative.

8.5 Amendment. This Agreement may be amended, supplemented or modified only by a
written instrument duly executed by or on behalf of each Party.

8.6 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of the Parties and their respective successors
or permitted assigns, and it is not the intention of the Parties to confer
third-party beneficiary or similar rights upon any other Person or Governmental
Authority.

8.7 Assignment; Binding Effect. Neither this Agreement nor any right, interest
or obligation hereunder may be assigned (whether by merger, consolidation,
operation of law or otherwise) by any Party without the prior written consent of
the other Party, and any attempt to do so will be null and void, except for
assignments and transfers by operation of Law. Subject to this Section 8.7, this
Agreement is binding upon, inures to the benefit of and is enforceable by the
Parties and their respective successors and permitted assigns.

8.8 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

8.9 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any Party under this Agreement will not be materially
and adversely affected thereby, then (a) such provision will be fully severable,
(b) this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

 

17



--------------------------------------------------------------------------------

8.10 Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Any facsimile copies
hereof or signature hereon shall, for all purposes, be deemed originals.

8.11 Governing Law; Venue; and Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
Laws of the State of California, without giving effect to any conflict or choice
of law provision that would result in the imposition of another state’s Law.

(b) IF PURCHASER INITIATES LITIGATION HEREUNDER, PURCHASER MUST INITIATE SUCH
LITIGATION IN ANY STATE OR FEDERAL COURT IN PHILADELPHIA OR BUCKS COUNTIES,
PENNSYLVANIA. IF SELLER INITIATES LITIGATION HEREUNDER, SELLER MUST INITIATE
SUCH LITIGATION IN ANY STATE OR FEDERAL COURT IN ORANGE COUNTY, CALIFORNIA.

(c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY.

8.12 Attorneys’ Fees. If either of the Parties shall bring an action before a
competent court to enforce the provisions of this Agreement, the prevailing
Party shall be entitled to recover its reasonable attorneys’ fees and expenses
incurred in such action from the unsuccessful Party.

[signature page follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each Party as of the date first above written.

 

SELLER: CLEARPOINT RESOURCES, INC. By:   /s/ Michael Traina Name:   Michael
Traina Title:   Chief Executive Officer PURCHASER: STAFFCHEX, INC. By:   /s/
Ruben Garza Name:   Ruben Garza Title:   Chief Executive Officer

SIGNATURE PAGE

PURCHASE AGREEMENT



--------------------------------------------------------------------------------

APPENDIX I

DEFINITIONS

“Actual Billings” with respect to the Earnout Period, shall mean all billings
generated by Purchaser in California north of San Luis Obispo, together with all
billings generated in the State of Oregon during the Earnout Period. For
clarity, Actual Billings specifically excludes any and all customers and
accounts designated as “Former StaffChex Servicing Supplier Accounts” in the
Assignment and Assumption Agreement and Bill of Sale, dated the date hereof, by
and between Seller and Purchaser (“Bill of Sale”).

“Actual Earnout Issue” shall have the meaning set forth in Section 3.2(a).

“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Person specified. For purposes of this definition, control of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether through ownership of voting
securities or ownership interests, by contract or otherwise, and specifically
with respect to a corporation, partnership or limited liability company, means
direct or indirect ownership of more than 50% of the voting securities in such
corporation or of the voting interests in a partnership or limited liability
company.

“Agreement” has the meaning given to it in the recitals.

“Ancillary Agreements” means the Bill of Sale, the Termination of Exclusive
Supplier Agreement, the Termination of Franchise Agreement and such other
documents, instruments, certificates or agreements as may be executed and
delivered in connection with this Agreement or the foregoing.

“Assumed Liabilities” has the meaning given to it in Section 2.3.

“Billing Target” shall have the meaning set forth in Section 3.2(a).

“Business” has the meaning given to it in the recitals.

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of California are authorized or obligated to close.

“Claim” means any demand, claim, action, investigation, legal proceeding
(whether at law or in equity) or arbitration.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidential Information” shall have the meaning set forth in Section 6.2(a).

“Contract” means any oral or written contract, lease, license, evidence of
indebtedness, mortgage, indenture, purchase order, binding bid, letter of
credit, security agreement or other legally binding arrangement.

 

A-1



--------------------------------------------------------------------------------

“Covered Locations” means the following former branch offices of KOR: (i) 2277
Fair Oaks Boulevard #402, Sacramento, California 95825; (ii) 24303 Southland
Drive, Hayward, California 94545; (iii) 1500 Oliver Road Suite H, Fairfield,
California 94533; (iv) 915 Highland Pointe Dr, Suite 250, Roseville, California
95678; (v) 520 Mendocino Avenue #210, Santa Rosa, California; (vi) 1100 Lincoln
Avenue, Suite 204, Napa, California 94558; (vii) 8360 Elder Creek Boulevard,
Sacramento, California 95828; (viii) 2222 E. Beamer Street, Woodland, California
95776; (ix) 1401 Aviation Boulevard, Lincoln, California 95648; (x) 2330 North
Point Pkwy, Santa Rosa, California 95407; (xi) 441 West Antelope Rd; White City,
Oregon 97503; (xii) 30336 Whipple Road, Union City, California 94587; (xiii) 725
Zwissing Way, Union City, California 94587; (xiv) 8371 Rovana Circle;
Sacramento, California 95828; (xv) 1680 Tide Court, Woodland, California 95776;
(xvi) 23431 Cabot Boulevard, Hayward, California 94544; and (xvii) 555 Maritime
Street, Oakland, California 94607.

“Customer Accounts” means all customers set forth in Exhibit A to the Bill of
Sale.

“Customer Agreements” means all of customer Contracts being sold hereunder
between Seller and the customers set forth in Exhibit A to the Bill of Sale
relating to the establishment, management and maintenance of the Customer
Accounts.

“Customer Account Property” means, subject to the Permitted Liens, all of the
right, title and interest in, to and under: (i) the Customer Accounts, (ii) the
Customer Agreements, (iii) all books and records related to the Customer
Accounts and/or Customer Agreements, and (iv) all rights, privileges, claims,
causes of action and options against any third parties (including
indemnification, contribution and insurance claims) relating to any Customer
Account Property or Assumed Liabilities.

“Excluded Assets” has the meaning given to it in Section 2.2.

“Excluded Liabilities” has the meaning given to it in Section 2.4.

“Governmental Authority” means any court, tribunal, authority, agency,
commission, official or other instrumentality of the United States, or any
domestic state, province, county, city or other political subdivision or similar
governing entity, and including any governmental, quasi-governmental or
non-governmental body administering, regulating or having general oversight over
gas, electricity, power or other markets.

“Indemnified Party” has the meaning given to it in Section 7.5(a).

“Indemnifying Party” has the meaning given to it in Section 7.5(a).

“Laws” means all laws, statutes, rules, regulations, ordinances, judgments,
orders, decrees and other pronouncements having the effect of law of any
Governmental Authority.

“Liability” with respect to any Person, any liability, indebtedness or
obligation of such Person of any kind, character or description, whether known
or unknown, absolute or contingent, accrued or unaccrued, disputed or
undisputed, liquidated or unliquidated, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise, and whether or not the same is required to be accrued on the
financial statements of such Person.

 

A-2



--------------------------------------------------------------------------------

“Lien” means any mortgage; deed of trust; pledge; security interest; adverse
possessory right; mechanic’s, materialmen’s or other lien; covenant, condition
or restriction; charge or assessment; lease; easement; license; option; first
refusal; or any other matter affecting title of any nature whatsoever.

“Loss” means any and all judgments, losses, Liabilities, amounts paid in
settlement, damages, fines, penalties, deficiencies, losses and expenses
(including interest, court costs, reasonable fees and expenses of attorneys,
accountants and other experts or other reasonable expenses of litigation or
other proceedings or of any claim, default or assessment). For all purposes in
this Agreement the term “Losses”.

“Party” means each of Purchaser and Seller, individually; and “Parties” means
Purchaser and Seller collectively.

“Permitted Lien” means (a) any Lien for Taxes not yet due or delinquent; and
(b) any statutory Lien arising in the ordinary course of business by operation
of Law with respect to a Liability that is not yet due or delinquent.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, other business
organization, trust, union, joint venture, association, whether or not a legal
entity, and any Governmental Authority.

“Purchase Price Allocation Schedule” has the meaning given to it in Section 3.4.

“Purchaser” has the meaning given to it in the introduction to this Agreement.

“Purchaser Indemnified Parties” has the meaning given to it in Section 7.1(a).

“Qualified Billings” shall mean all billings generated by Purchaser in
California north of San Luis Obispo, together with all billings generated in the
State of Oregon. For clarity, Actual Billings specifically excludes any and all
customers and accounts designated as “Former StaffChex Servicing Supplier
Accounts” in the Bill of Sale.

“Representatives” means officers, directors, employees, counsel, accountants,
financial advisers, consultants and other advisers of a Person.

“Schedules” means the disclosure schedules prepared by Seller and attached to
this Agreement.

“Seller” has the meaning given to it in the introduction to this Agreement.

“Seller Indemnified Parties” has the meaning given to it in Section 7.1(b).

“Target Earnout Issue” shall have the meaning set forth in the table in
Section 3.2(a).

 

A-3



--------------------------------------------------------------------------------

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, ad valorem, sales, transaction privilege or use, employment, social
security, disability, occupation, rent, property, severance, value added,
transfer, capital stock, excise or other taxes, charges, fees, levies or other
assessments imposed by or on behalf of any Taxing Authority, including any
interest or penalty thereon, or any addition thereto.

“Tax Return” means any returns, declarations, reports, bills, claims for refund,
information returns (including where permitted or required, any consolidated,
combined or unitary returns) or other documents (including where permitted or
required, any consolidated, combined or unitary returns) or other documents
(including any related or supporting schedules, statements or information) filed
or required to be filed in connection with the determination, assessment or
collection of any Taxes or in connection with the administration of any
statutes, laws, rules, regulations, orders or awards of any Governmental
Authorities relating to any Taxes.

“Taxing Authority” means, with respect to any Tax, the Governmental Authority
that imposes such Tax, and the Governmental Authority (if any) charged with the
collection of such Tax for the Governmental Authority which imposes such Tax.

“Termination of Exclusive Supplier Agreement” means the Termination of Exclusive
Servicing Agreement in the form attached hereto as Exhibit A by and between
Seller and Purchaser.

“Termination of Franchise Agreement” means the Termination of Franchise
Agreement in the form attached hereto as Exhibit B by and between Seller and
KOR.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT A

Termination of Exclusive Supplier Agreement

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Termination of Franchise Agreement

 

B-1